Citation Nr: 0807059	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  99-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
mitral valve prolapse with Barlow's syndrome with secondary 
angina.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  
	
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2005 decision, the Board denied an initial 
increased rating for mitral valve prolapse with Barlow's 
syndrome with secondary angina, currently evaluated as 10 
percent disabling, and also denied other issues that are not 
currently at bar.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In July 2007 the Court issued a Memorandum Decision 
vacating the Board's July 2005 decision and remanding the 
matter for further proceedings consistent with the decision.

In its Memorandum Decision the Court found the Board failed 
to provide an adequate statement of the reasons and bases for 
the denial because it failed to reconcile the fact that while 
the veteran is not currently entitled to a rating in excess 
of 10 percent for his heart disability, for over twenty years 
he has been receiving a non service-connected pension for 
that exact disability at a rate of 60 percent.

A review of the file confirms that in a rating decision of 
May 1973 the veteran was assigned a 60 percent non service-
connected disability evaluation for Barlow's syndrome with 
secondary angina, and that this rating remained in effect for 
more than twenty five years.  In as recently as a May 2002 
rating decision, the veteran was still receiving this 
evaluation.  The May 2002 rating decision also granted the 
veteran service connection for mitral valve prolapse and 
assigned a noncompensable rating for the disability.
  
In August 2002 the RO recharacterized the disability from 
mitral valve prolapse to mitral valve prolapse with Barlow's 
syndrome with secondary angina.  At this time the RO also 
recharacterized the 60 percent non-service connected 
disability from Barlow's syndrome with secondary angina to 
chronic obstructive pulmonary disease (COPD).  These 
recharacterizations have been in effect since the August 2002 
rating decision.  

In order to comply with directives of the Court's Memorandum 
Decision, a VA examination is necessary to determine whether 
the veteran is appropriately rated for his service-connected 
heart disability.  It is unclear from the RO's actions in 
recharacterizing the non service-connected disability to COPD 
whether the veteran's current heart disability is in part 
manifested by pulmonary problems, or if COPD might be a 
secondary disability to the heart disease.  The 2002 VA 
examiner renders a diagnosis of COPD but does not provide an 
opinion in this regard.  Also, the last VA examination 
afforded to the veteran for his heart was in 2002 and a 
current assessment of his condition is necessary to properly 
rate him.  The entire symptomatology associated with the 
veteran's service-connected heart disability should be 
reconciled by a medical examiner so that he may be 
appropriately rated, and the current severity of his 
condition accounted for by his rating.

Moreover, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the effective date 
of an award in an increased rating claim.  Additionally, the 
Board calls attention to the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Notice should be provided pursuant to both 
Dingess and Vazquez-Flores. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   Also provide 
the veteran with proper notice of the 
information or evidence needed to 
establish an increased rating claim 
pursuant to Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 
2008). 

2. Schedule the veteran for a VA 
examination in order to determine the 
current severity of his mitral valve 
prolapse with Barlow's syndrome with 
secondary angina.  The examiner should 
identify and completely describe all 
current symptomatology associated with 
this disability.  

The examiner should also render a 
specific finding as to 
whether the veteran's current heart 
disability is in part manifested by 
pulmonary problems, or if chronic 
obstructive pulmonary disease might be a 
secondary disability to the heart 
disease.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



